On Motion of the Defendant’s Counsel made unto this Court, Suggesting, That John Champneys Esq. one of the Referees named in the last Order of this Court made in this Cause for the purposes therein mentioned bearing Date the 29th day of November last past, is Since dead, and praying that a fit and proper person may be appointed in his room; And Thomas Lamboll Esq. being nominated on the part and behalf of the Defendant with the Assent of Counsel for the Complainant; It is Ordered by this Court That the said *445Thomas Lamboll in Conjunction with John Colcock Arbitrator appointed on behalf of the Complainant do Settle and Adjust all the Accounts and Matters in Controversy between the said Parties pursuant to the directions of the Order above mentioned and other Orders of Court from time to time made in this Cause, And that the said Arbitrators do return their Determination and Award to be made in the premisses to this Court on or before the first day of June next; But in case the said Arbitrators cannot agree in their Award, that they have power to chuse a third person to whose Umpirage and Award the said Matters in difference shall be Submitted, So that the said Umpire return his final Award therein into this Court in twenty days next after the said first day of June above mentioned.
Alexr Stewart Deputy Register in Chancery